In a letter received by the Clerk of the Appellate Courts on December 11, 2012, respondent Robert M. Telthorst, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2011 Kan. Ct. R. Annot. 371) as amended December 1, 2012.
On October 21, 2011, the respondent was temporarily suspended from the practice of law pending the outcome of disciplinary proceedings against him. On November 14, 2012, the respondent pleaded guilty to two felonies in the United States District Court for the District of Kansas. The crimes to which the respondent pleaded guilty were 18 U.S.C. § 1343 (2006), wire fraud, and 18 U.S.C. § 1956 (2006), money laundering.
This court, having examined the files of the office of the Disciplinary Administrator, finds the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Robert M. Telthorst be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert M. Telthorst from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379) amended December 1, 2012.